


Exhibit 10.29

 

[Execution Copy]

 

AMENDMENT TO REVOLVING CREDIT FACILITY AGREEMENT

 

 

AMENDMENT TO REVOLVING CREDIT FACILITY AGREEMENT, dated March 15, 2004, between
SEACOR SMIT Inc., (the “Borrower”), (2) the banks and financial institutions
whose names and addresses are set out in Schedule A to the Revolving Credit
Facility Agreement, as defined below (together with any assignee pursuant to
Section 11, collectively, the “Lenders”, each a “Lender”), (3) FLEET NATIONAL
BANK, a national banking association, as syndication agent (the “Syndication
Agent”), (4) DNB NOR BANK ASA (fomerly den Norske Bank ASA), a bank incorporated
under the laws of the Kingdom of Norway, acting through its New York branch,
with offices at 200 Park Avenue, New York, New York, as administrative agent
(the “Administrative Agent”), (5) NORDEA, a Finnish banking corporation, acting
through Nordea Bank Finland Plc, New York Branch, as documentation agent (the
“Documentation Agent”), and (6) THE GOVERNOR AND COMPANY OF THE BANK OF
SCOTLAND, a bank incorporated under the laws of Scotland, as Co-Agent (the
“Co-Agent” and together with the Syndication Agent, the Administrative Agent and
the Documentation Agent, the “Agents”).

 

 

                WHEREAS, the Borrower, Lenders and Agents entered into a
Revolving Credit Facility Agreement, dated February 5, 2002 (the “Revolving
Credit Facility Agreement”) to provide to Borrower a revolving credit facility
in the amount of $200,000,000;

 

                WHEREAS, SEACOR Holdings Inc., a Delaware corporation and
wholly-owned subsidiary of the Borrower, will merge with and into the Borrower
pursuant to Section 253 of the Delaware General Corporation Law (the “DGCL”) for
the sole purpose of changing the Borrower’s corporate name to SEACOR Holdings
Inc. as permitted by Section 253(b) of the DGCL; and

 

                WHEREAS, the Borrower, the Lenders and the Agents now desire to
amend the Revolving Credit Facility Agreement solely to reflect the change in
corporate name of the Borrower.

 

                NOW, THEREFORE, the parties hereto, in consideration of the
premises and their mutual covenants and agreements herein set forth, and
intending to be legally bound hereby, covenant and agree as follow:

ARTICLE 1

AMENDMENTS

1.1           Amendments.        The Revolving Credit Facility Agreement is
hereby amended in the following respect:

 

--------------------------------------------------------------------------------


 

(a)           In each place where the name “SEACOR SMIT Inc.” appears in the
Revolving Credit Facility Agreement, the name “SEACOR Holdings Inc.” shall be
substituted in place thereof.

 

ARTICLE 2

MISCELLANEOUS

2.1           Counterparts.  This Amendment to Revolving Credit Facility
Agreement may be executed by each of the parties hereto in any number of
counterparts, each of which counterpart, when so executed and delivered, shall
be deemed to be an original and all such counterparts shall together constitute
one and the same agreement.

2.2           Governing Law.  THIS AMENDMENT TO REVOLVING CREDIT FACILITY
AGREEMENT SHALL BE INTERPRETED, CONSTRUED, ENFORCED AND ADMINISTERED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS (AND NOT THE CHOICE OF LAW RULES)
OF THE STATE OF NEW YORK.

2.3           Confirmation.  This Amendment to Revolving Credit Facility
Agreement and the Revolving Credit Facility Agreement shall henceforth be read
together.  Except as expressly set forth herein, the Revolving Credit Facility
Agreement shall remain unchanged and is in all respect confirmed and preserved.

2.4           Terms Defined.  All capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Revolving Credit Facility
Agreement.

2.5           Severability.  The invalidity, illegality or unenforceability of
any provision of this Amendment to Revolving Credit Facility Agreement shall in
no way affect the validity, legality or enforceability of any other provision;
and if any provision is held to be unenforceable as a matter of law, the other
provisions shall not be affected thereby and shall remain in full force and
effect.

2.6           Facsimile Signatures.  The exchange of copies of this Amendment to
Revolving Credit Facility Agreement and of signature pages by facsimile or
electronic transmission shall constitute effective execution and delivery hereof
as to the parties and may be used in lieu of the original document for all
purposes.  Signatures of the parties transmitted by facsimile or electronic
transmission shall be deemed to be their original signatures for all purposes.

2.7           Headings.  The headings contained in this Amendment to Revolving
Credit Facility Agreement are for convenience of reference only and shall have
no effect on the interpretation or operation hereof.

[Remainder of Page Intentionally Left Blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties have caused this Amendment to Revolving
Credit Facility Agreement to be executed by a duly authorized officer as of the
day and year first written above.

SEACOR SMIT Inc. as Borrower

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Randall Blank

 

 

 

Name: Randall Blank

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DNB NOR BANK ASA,

 

FLEET NATIONAL BANK,

as Administrative Agent, Joint Lead

 

as Syndication Agent and Lender

Arranger and Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nikolai A. Nachamkin

 

By:

/s/ Katherine A. Brand

Name: Nikolai A. Nachamkin

 

Name: Katherine A. Brand

 

Title: First Vice President

 

Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND as Co-Agent and Lender

 

NORDEA, acting through Nordea Bank Finland Plc, New York Branch as Documentation
Agent, Joint Lead Arranger and Lender

 

 

 

 

By:

/s/ M.J. Strevens

 

By:

/s/ Hans Chr. Kjelsrud

Name: M.J. Strevens

 

Name: Hans Chr. Kjelsrud

 

Title: Associate Director

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anne Engen

 

 

Name: Anne Engen

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

HSH NORDBANK AG (formerly Hamburgische Landesbank), as Lender

 

BANK ONE NA, as Lender

 

 

 

 

 

 

 

 

By:

/s/ Urbaniak Radtke

 

By:

/s/ Dianne L. Russell

Name: Urbaniak Radtke

 

Name: Dianne L. Russell

 

Title: Vice President

 

Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

WHITNEY NATIONAL BANK, as Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Leeds Eustis

 

 

 

Name: David Leeds Eustis

 

 

 

Title: Sr. Vice President

 

 

 

 

S-1

--------------------------------------------------------------------------------
